FILED
                             NOT FOR PUBLICATION                             MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURT L. BURRIS,                                   No. 08-17675

               Plaintiff - Appellant,             D.C. No. 2:08-cv-00689-RLH-
                                                  GWF
  v.

JEFFREY P. WALKER; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Curt L. Burris, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his

disciplinary conviction for a charge that was not listed in the Notice of Charges


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provided to Burris prior to the hearing. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.

1997), and we affirm.

       The district court properly dismissed the due process claim because the

notice contained sufficient information to allow Burris to present a proper defense

at his disciplinary hearing. See Bostic v. Carlson, 884 F.2d 1267, 1270-71 (9th

Cir. 1989) (concluding that notice was adequate where it described the factual

situation that was the basis for the disciplinary charge and alerted the prisoner of

his alleged wrongdoing).

       The district court properly dismissed the Eighth Amendment claim because

Burris did not allege facts showing that he was denied “the minimal civilized

measure of life’s necessities,” or that defendants acted with deliberate indifference

to his health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal

quotation marks and citation omitted).

       Burris’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                                2                                    08-17675